Appeal from a judgment (denominated order) of the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered July 21, 2004 in a proceeding pursuant to CPLR article 78. The judgment, inter aha, dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioners commenced this proceeding pursuant to CPLR article 78 to challenge the determination of respondent Zoning Board of Appeals of the Town of Vernon (ZBA) directing that a permit be issued to respondent Christopher Eastman allowing him to replace the existing mobile home on his property. Supreme Court properly confirmed the determination and dismissed the petition. “[A] zoning board’s interpretation of its zoning ordinance is entitled to great deference, and will not be overturned by a court unless unreasonable or irrational” (Matter of Ferraris v Zoning Bd. of Appeals of Vil. of Southampton, 7 AD3d 710, 711 [2004]). The interpretation by the ZBA of its zoning ordinance, which resulted in its determination that a permit be issued, is neither unreasonable nor irrational (see Matter of Mejias v Town of Shelter Is. Zoning Bd. of Appeals, 298 AD2d 458 [2002]). The record does not support petitioners’ further contentions that the ZBA improperly acted as an advocate for Eastman and that its notice of public hearing was inadequate. Present—Pigott, Jr., P.J., Green, Gorski, Smith and Lawton, JJ.